Citation Nr: 0101665	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-20 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for malaria.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to November 1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's substantive appeal as to the issue on appeal 
was also apparently construed as a notice of disagreement 
with respect to the August 1999 rating decision's refusal to 
acknowledge the veteran's status as a prisoner of war (POW).  
Accordingly, the regional office (RO) subsequently issued a 
statement of the case in April 2000 specifically regarding 
its refusal to recognize the veteran's entitlement to 
benefits as a former POW.  As the record does not reflect the 
filing of a substantive appeal following the issuance of the 
April 2000 statement of the case, the Board finds that the 
issue of entitlement to benefits as a former POW is not a 
subject for current appellate review.  Similarly, as the 
record also does not reflect the filing of a timely 
substantive appeal following the issuance of a June 1999 
statement of the case with respect to the RO's denial of a 
claim for nonservice-connected disability pension benefits, 
the Board finds that this claim is also not a matter for 
current appellate consideration.


FINDING OF FACT

There is no competent medical or lay evidence demonstrating 
the presence of any disability due to malaria of service 
origins and there is no allegation that such evidence exists.


CONCLUSION OF LAW

Malaria was not incurred or aggravated by active service, nor 
may malaria be presumed to have been incurred therein.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(d), 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board would like to first note that it finds that the 
veteran's claim has been adequately developed pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this regard, the Board observes that the RO 
advised the veteran in its letter of June 1999 that the 
veteran's claim had not identified any disability for which 
he was seeking service connection and that one of the 
requirements necessary to establish service connection was 
the submission of medical evidence that showed that the 
claimed disease or injury currently existed.  In response to 
this letter, while the veteran did provide a medical 
statement in which a physician remembered treating the 
veteran for malaria during the period of October 1943 to 
September 1944, there is no indication that the veteran 
continued to suffer from malaria or any symptoms therefrom.  
Thereafter, the record reflects that when the RO denied the 
veteran's claim for service connection for malaria in the 
rating decision of August 1999, the RO once again noted that 
the veteran had still not provided current medical evidence 
showing that he was suffering from malaria, and the veteran 
was again notified of this deficiency in the statement of the 
case issued in December 1999.  

Moreover, although the new law revised the former 38 U.S.C.A. 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
of a well-grounded claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim, the new law does not require that the Secretary 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought when there is no reasonable possibility that such 
assistance would aid in substantiating the claim (38 U.S.C.A. 
§ 5103A(a)).  Further, there is no obligation to obtain a 
Department of Veterans Affairs (VA) medical examination or 
opinion unless the claimant makes a showing with competent 
evidence of current disability or persistent or recurrent 
symptoms of disability.  For the reasons set out below, the 
Board finds the claimant has not made such a showing. 

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and malaria becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Emphasis in original.) See U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  In other words, 
the recent legislative change that eliminated the concept of 
a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when three basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements to establish a well-grounded claim, this case 
law with respect to what constitutes "competent" evidence 
to establish critical facts remains both compelling and 
controlling.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

None of the veteran's service records discloses any reference 
to malaria or treatment thereof.  In addition, the veteran 
has not identified or produced any post-service medical 
evidence of any current disability associated with his 
claimed malaria.

As was noted earlier, while the record does reflect a medical 
statement from a private physician which asserts that he 
treated the veteran for malaria during the period of October 
1943 to September 1944, there is no indication in this 
statement that the veteran continued to suffer from malaria 
or any symptoms therefrom.  In addition, although the veteran 
was clearly on notice that his claim was deficient at least 
in part because of the lack of any current disability with 
respect to malaria, he provided no medical evidence to 
demonstrate current disability.


II.  Analysis

The Board has reviewed the evidence of record, and finds 
initially that it reveals no competent medical evidence of a 
current diagnosis of malaria, or clinically established 
residuals thereof.  As noted above, under the basic statutory 
framework and the case law, it is clear that a fundamental 
element for the establishment of service connection is 
competent evidence of current "disability."  Rabideau, 
supra.  The Board further finds that current "disability" 
means a disability shown by competent medical evidence to 
exist at the date of the filing of the claim for service 
connection or thereafter.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
The Court has also held that the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, supra.  Under these criteria, "disability" for 
VA compensation benefit purposes is not shown to be present 
in this case as to the veteran's claim.  

The veteran is also not competent to say whether any post-
service symptoms were related to malaria, or represented 
residuals of this condition in service or within one year 
after service.  Espiritu v. Derwinski, supra.  In addition, 
although the veteran may be able to provide evidence that the 
veteran experienced certain symptoms following service, he is 
not able to connect post-service symptoms to service or a 
period within one year following service, because the 
underlying disability at issue (malaria) is not subject to 
lay observation.  Savage v. Brown, supra.  

In summary, the Board finds that there is no competent 
evidence of a current diagnosis of malaria, or clinical 
findings of residuals thereof sufficient to indicate current 
disability.  Moreover, while the veteran is capable of 
providing evidence of certain persistent or recurrent 
symptoms of disability, he is unable to provide continuity of 
symptomatology of symptoms of this condition because he is 
not competent to link persistent or recurrent symptoms to an 
underlying disability that is not perceptible to a lay party.  
The disorder of malaria is a medical disability subject to 
diagnosis by a party with medical expertise, not to a lay 
person's observation.  The Board finds nothing in the recent 
legislative changes that has altered the methods of proof of 
critical facts set forth in the prior case law.  Indeed, the 
use of the term "competent evidence" appears to endorse the 
concepts set forth in that case law.  

Alternatively, the Board finds that the lack of any competent 
evidence of a current disability with respect to the claimed 
disability of malaria makes the claim so fundamentally 
defective that it would be additionally subject to denial on 
the basis of a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 U.S.C.A. § 
5103A(a) (no duty to assist when no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim), and 38 U.S.C.A. § 5103A(d)(2) (no obligation to 
provide a VA examination when evidence of record does not 
contain competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, and there is no indication that the disability or 
symptoms may be associated with the claimant's active 
service).  Since the VA does not have an obligation to assist 
the veteran with respect to the development of his claim, the 
Board finds that the claim should be denied because of a lack 
of legal merit.

The Board further notes that while the RO did not adjudicate 
the claim on the merits, since its denial was predicated on 
the same essential flaw, i.e., no current disability, the 
Board finds that the RO's basis for denial does not 
constitute prejudicial error.  Sanchez v. Derwinski, 2 Vet. 
App. 330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).  In addition, since the 
record reveals that the veteran had been given notice of the 
need to submit medical evidence as to a current disability 
associated with malaria, the Board's consideration of his 
claim at this time is not prejudicial to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

The claim for service connection for malaria is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

